Citation Nr: 9902267	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-09 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to reimbursement of medical expenses on an 
accrued basis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1947, February 1951 to June 1952, and from February 
1956 to January 1960.  He died in September 1994.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in December 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  In June 1998, 
the RO returned the case to the Board for final appellate 
consideration.  

A travel board hearing initially requested was canceled by 
the appellant.  


FINDINGS OF FACT

1.  The veteran died in September 1994 after a lengthy and 
debilitating illness that required continuing care.  

2.  The appellant, the veteran's daughter, was born in March 
1950 and is not shown to have been permanently incapable of 
self-support before reaching the age of 18 years.  

3.  The appellant is entitled to reimbursement in the amount 
of $137.70 on an accrued basis for medical expenses incurred 
within two years prior to the veterans death.  



CONCLUSION OF LAW

Reimbursement of medical expenses on an accrued basis in the 
amount of $137.70 is warranted.  38 U.S.C.A. § 5121(a) (West 
Supp. 1998); 38 C.F.R. § 3.57(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under pertinent provisions of 38 U.S.C.A. § 5121(a), periodic 
monetary benefits (other than insurance and servicemens 
indemnity) under laws administered by VA to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death (hereafter referred to as accrued benefits) and due 
and unpaid for a period not to exceed two years, shall, upon 
the death of such individual be paid as follows:  

(1) Upon the death of a person receiving an apportioned 
share of benefits payable to a veteran, all or any part of 
such benefits to the veteran or to any other dependent or 
dependents of the veteran, as may be determined by VA; 

(2) Upon the death of a veteran, to the living person 
first listed below:  (A) The veterans spouse; (B) The 
veterans children (in equal shares); (C) The veterans 
dependent parents (in equal shares); 

(3) Upon the death of a surviving spouse or remarried 
surviving spouse, to the children of the deceased veteran; 

(4) Upon the death of a child, to the surviving children 
of the veteran who are entitled to death compensation, 
dependency and indemnity compensation, or death pension; and 

(5) In all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness and burial.  

The record indicates that the appellant was born in March 
1950 and was not permanently incapable of self-support before 
reaching the age of 18 years.  Section 3.57(a) of title 38 of 
the Code of Federal Regulations provides in pertinent part as 
follows:  

The term child of the veteran means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  

It is apparent from the record that the appellant is not a 
"child" for VA purposes as that term is defined in 38 C.F.R. 
§ 3.57(a).  

The record shows that the veteran died in September 1994 
after a lengthy and debilitating illness that required 
continuing care.  The appellant, the veteran's daughter, 
contends that she is entitled to reimbursement for expenses, 
including medical expenses and lost wages, that resulted from 
the nearly continuous care that she and her spouse rendered 
the veteran during his final illness.  

During his life, the veteran was service connected for 
diabetes mellitus with multiple postoperative abscesses; 
diabetic chronic renal failure, hypertension and history of 
congestive heart failure; peripheral vascular disease with a 
right below-knee amputation and tarsometatarsal amputation on 
the left, with loss of use of both lower extremities; 
postoperative residuals of peripheral vascular disease of the 
left lower extremity; and postoperative bilateral cataracts.  
A combined service-connected evaluation of 100 percent was in 
effect from September 1989, and entitlement to special 
monthly compensation at various levels was also established.  

In September 1994, the appellant filed a claim of entitlement 
to burial benefits, and in October 1994, she filed a claim 
for death benefits, including dependency and indemnity 
compensation and accrued benefits.  Beginning in October 
1994, she also filed the first of a number of claims for 
reimbursement from accrued amounts due a deceased beneficiary 
(VA Form 21-601), which included claims for reimbursement of 
medical expenses, lost wages, and other expenses that 
resulted from the care that the appellant and her spouse 
rendered the veteran during his downward course.  

The RO in November 1994 granted service connection for the 
cause of the veteran's death and, in October 1995, granted 
accrued benefits for a period not to exceed one year prior to 
the veteran's death.  The grant of accrued benefits included 
service connection for dementia, rated totally disabling, and 
special monthly compensation at the R-1 level based partly on 
the veteran's need for regular aid and attendance from 
September 1992.  

The record indicates that the posthumous evaluation of the 
veteran's disabilities established a potential accrued 
benefit in an amount of more than $19,000.  However, the RO 
held that only the expenses of last illness and burial were 
payable to the appellant because she was not a child of 
the veteran for purposes of entitlement to accrued benefits 
on the date of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.57(a).  A portion of the appellant's claimed 
reimbursement was for wages in the amount of $10,000 that she 
and her spouse claimed to have lost in the year preceding the 
veteran's death and for $8,700 that they claimed to have paid 
to liquidate the veteran's car loan.  The appellant also 
claimed entitlement to $4,500 in additional nursing expenses 
and claimed additional reimbursement for money borrowed from 
a lending institution to pay the veteran's medical expenses.  

Although accrued benefits are determined based on evidence in 
the file at the date of death of the veteran from whom such 
benefits are derived, this case involves a different 
scenario.  Here the appellant seeks reimbursement from 
accrued benefits that have been formally adjudicated for 
expenses arising from the last illness and burial of the 
veteran.  The appellants evidence regarding such expenses 
must be submitted following the date of death, although most 
such expenses (except for burial) were generated prior to the 
date of death.  See Hayes v. Brown, 4 Vet. App. 353 (1993).  

The Board was therefore of the opinion that the appellant 
should be provided with an opportunity to submit any 
available additional evidence that she might have had showing 
relevant expenditures by her during the two years prior to 
the veteran's demise.  To that end, the Board remanded this 
case to the RO in December 1997.  The RO in January 1998 
wrote to the appellant and requested that she submit any 
additional available evidence to support her claim for 
reimbursement from adjudicated accrued benefits payable for a 
period not to exceed two years prior to the death of the 
veteran.  In a statement received in February 1998, the 
appellant stated that [a]ll evidence was submitted last 
year.  Accordingly, in June 1998, the case was returned to 
the Board for appellate consideration.  

The RO correctly found that since there was no one in a 
permitted class entitled to the accrued benefits on the basis 
of relationship to the veteran, payment of accrued benefits 
could only be made as reimbursement to those responsible for 
the expenses of the veteran's last illness and burial.  In 
addition, the RO found that payment of accrued benefits as 
reimbursement could only be made based on a receipted bill or 
creditor's statement holding the claimant responsible for 
payment of eligible expenses.  The record indicates that the 
appellant was paid $3,000 in accrued benefits as 
reimbursement for the veteran's nursing expenses.  A second 
award in the amount of $3,000 was paid to the appellant for 
additional nursing expenses that were proven.  A third award 
in the amount of $2,376.16 was paid to the appellant to 
reimburse her for funeral and burial expenses that were not 
covered by a previous award in the amount of $1,950.  A 
fourth accrued award in the amount of $419.49 was paid to the 
appellant as reimbursement for medical supply expenses during 
the one year prior to the veteran's death.  In a letter dated 
in January 1997, the RO denied reimbursement for medical 
expenses in the total amount of $137.70, as these expenses 
had been paid in July and August 1993, more than one year 
prior to the veteran's death.  The RO informed the appellant 
that these expenses could not be considered a last 
expense and subsequently used as an accrued amount payable 
on the basis of reimbursement.  However, as the statute has 
now been changed allowing for reimbursement for up to two 
years prior to date of death, the amount of $137.70 is 
payable to the appellant on an accrued basis as an expense of 
last illness.  

The appellant is also seeking accrued benefits for an 
additional $4,500 in nursing expenses incurred during the 
period from October 1990 to June 1993.  However, evidence has 
not been submitted to substantiate this aspect of the claim 
or to show how much of the $4,500 was incurred during the two 
years prior to the veteran's death in September 1994.  The 
appellant apparently claims that she borrowed the money from 
lending institutions to pay the veteran's medical expenses, 
and she has submitted a loan document.  However, the 
appellant has not shown that the borrowed money was used to 
pay the expenses of the veteran's last illness and burial.  
Accordingly, the $4,500 nursing expenses may not, on the 
current record, be paid out of accrued benefits.  Similarly, 
the appellant has sought payment from accrued benefits to 
reimburse her and her spouse for $10,000 in wages lost during 
the year preceding the veteran's death and for $8,700 that 
they expended to pay off the veteran's car loan.  However, 
the RO correctly found that lost wages and car loan payments 
do not qualify as expenses of the last illness and burial of 
the veteran.  As emphasized above, accrued benefits under the 
controlling statute may only be paid to a claimant such as 
the appellant as may be necessary to reimburse the person 
who bore the expense of last sickness and burial.  
38 U.S.C.A. § 5121(a).  Accordingly, reimbursement may not be 
had for these expenses on the basis of the accrued benefits 
established as a result of the evaluation of the veteran's 
disabilities, as there is no legal entitlement to such 
reimbursement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  It 
follows that reimbursement of medical expenses on an accrued 
basis is warranted only for the $137.70 that the RO stated 
had been paid during the two-year period prior to the 
veteran's death, over and above the $419.49 that was 
reimbursed to the appellant in January 1997.  


ORDER

Reimbursement of medical expenses in the amount of $137.70 on 
an accrued basis is granted.  The appeal is, in all other 
respects, denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 2 -
